Exhibit 10.2

This document constitutes part of a prospectus covering securities that have
been registered

under the Securities Act of 1933.

Amended and Restated

Alliance One International, Inc.

2007 Incentive Plan

Form of Grant Agreement

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

This Non-Qualified Stock Option Award Agreement (this “Agreement”), effective as
of the      day of             , 20     (the “Date of Award”), between Alliance
One International, Inc., a Virginia corporation (the “Company”), and
                     (the “Participant”) is made pursuant and subject to the
provisions of the Amended and Restated Alliance One International, Inc. 2007
Incentive Plan (the “Plan”), a copy of which has been made available to the
Participant.

RECITAL:

The Plan provides for the grant of Non-Qualified Stock Option Awards to eligible
employees designated by the Committee. The Committee has determined that
Non-Qualified Stock Option Awards will encourage eligible employees to
contribute to the profits and growth of the Company and its Affiliates, and that
the Participant can be expected to make such a contribution.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Defined Terms. Capitalized terms used but not defined in this Agreement shall
have the meaning set forth for those terms in the Plan.

 

2. Non-Qualified Stock Option Award. Pursuant to the terms of the Plan, the
Company on the Date of Award grants the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions set forth
herein, the right and option to purchase from the Company all or any part of an
aggregate of                      shares of Common Stock of the Company (the
“Option”).

 

3. Terms and Conditions.

 

  a. Vesting. Except as otherwise provided in Section 3(b) hereof, the
Participant’s interest in the Option shall vest and become exercisable with
respect to one-fifth of the shares of Common Stock subject to this option on
each of the first, second, third, fourth and fifth anniversaries of the Date of
Award.

 

  b. Effect of Termination of Employment. Notwithstanding anything to the
contrary herein, all of the Participant’s unvested Options shall be forfeited
upon termination of the Participant from the employ of the Company and its
Affiliates for any reason other than Retirement. If employment is terminated due
to Retirement, the Participant’s interest in the option shall continue to vest
as provided in Section 3(a) hereof. Once the option becomes exercisable in
accordance with Section 3(a) hereof, it shall be exercisable until the
termination of the Participant’s rights hereunder pursuant to paragraphs 4, 5,
6, 7 or 8 or until the Expiration Date.



--------------------------------------------------------------------------------

  c. Initial Value. The Initial Value of the Option (per share of Common Stock
covered by the Option) is $             (the “Option Price”). The Fair Market
Value of a share of Common Stock on the Date of Award is             .

 

  d.

Term. The term of the Option shall expire and the Option shall no longer be
exercisable on             , the tenth (10th) anniversary of the Date of Award
(the “Expiration Date”).

 

  e. Manner of Exercise. The Option may be exercised during its term only to the
extent it has vested. The Option shall be exercised by transmittal of written
notice (which may be done by email or via the plan administrator’s website).
along with payment of the Option Price from Participant to the Company’s plan
administrator, whose contact details are provided under separate cover, which
shall state the number of shares of Common Stock covered by the Option that are
being exercised. The Option may be exercised in whole or in part. The Option may
only be exercised as to a whole number of shares of Common Stock covered by the
Option. Upon any exercise of the Option, the balance of the shares of Common
Stock covered by the Option shall be reduced by the number of shares of Common
stock included in such exercise. No fractional share of Common Stock shall be
deliverable upon the exercise of an Option, and, in lieu thereof, the Company
shall make a cash payment to Participant based on the Fair market value on the
Date of Exercise.

The option price shall be payable to the Company in whole or in part (i) in cash
or (ii) by surrendering shares of Common Stock to the Company or (iii) by
authorizing a Company-approved third party to sell the shares (or a sufficient
portion of the shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire purchase
price and any tax withholding resulting from such exercise. In the event of
payment pursuant to clause (iii), the Company may instruct the broker to deposit
the entire sale proceeds into a Company owned account for further distribution
to the Participant, net of the entire purchase price and any tax withholding
resulting from such exercise.

 

  f. Withholding. The number of shares of Common Stock or cash to be delivered
to Participant upon exercise of the Option shall be reduced by the number of
shares having a Fair Market Value on the Date of Exercise equal to all taxes
(including, without limitation, federal, state, local or foreign income or
payroll taxes), if any, required by law to be withheld in connection with the
exercise of the Option.

 

  g. Non-transferability. The Option may not be transferred, in whole or in
part, except (i) by will or the applicable laws of descent and distribution or
(ii) with the prior written approval of the Committee, to Participant’s
children, grandchildren or spouse, one or more trusts for the benefit of such
family members or a partnership in which such family members are the only
partners.

 

  h. Misconduct. The Committee shall have the authority to cancel, rescind,
cause the forfeiture of or otherwise limit or restrict the Option awarded under
this Agreement if the Committee determines that Participant has (i) violated the
Company’s Code of Conduct (as in effect from time to time); (ii) violated any
law (other than misdemeanor traffic violations) and thereby injured or damaged
the business reputation or prospects of the Company or an Affiliate; or
(iii) engaged in intentional misconduct that caused, or materially contributed
to, the need for a substantial restatement (voluntary or required) of the
Company’s financial statements filed with the Securities and Exchange Commission
(the foregoing enumerated items being hereinafter referred to, individually or
collectively, as a “Prohibited Activity”).

 

2



--------------------------------------------------------------------------------

Furthermore, in the event the Committee in its discretion determines that the
Participant has engaged in a Prohibited Activity at any time prior to the later
of six months after the settlement of any portion of the Option, the Committee
may rescind any such settlement hereunder, provided the Committee takes such
action within two years after the occurrence of the Prohibited Activity. Upon
such rescission, the Company at its sole option, may require the Participant to
(a) deliver and convey to the Company the shares of Common Stock issued in
settlement of the Option awarded hereunder; (b) in the case any such shares of
Common Stock have been sold in a market transaction to an unrelated party by
Participant, pay to the Company an amount equal to the proceeds from the sale of
such shares; (c) in the case any such shares of Common Stock have otherwise been
disposed of by Participant, pay to the Company an amount in cash equal to the
product of the number of such shares multiplied by the Fair Market Value on the
date the Committee determined that the Participant has engaged in the Prohibited
Activity pursuant to paragraph 3(i) hereof; (d) pay to the Company an amount of
cash equal to the amount of cash paid by the Company in settlement of any Option
in lieu of a fractional share. The Company shall be entitled to set-off any such
amount owed to the Company against any amount or benefit owed to Participant by
the Company, and Participant shall forfeit the amount or benefit applied to
set-off such amount owed to the Company. Further, if the Company commences an
action against Participant (by way of claim or counterclaim and including
declaratory claims), in which it is preliminarily or finally determined that
Participant engaged in a Prohibited Activity, Participant shall reimburse the
Company for all costs and fees incurred in such action, including but not
limited to, the Company’s reasonable attorneys’ fees.

 

4. Exercise after Retirement or Disability. If the Participant’s employment is
terminated by Retirement or Disability, the Option, to the extent exercisable,
may be exercised at any time prior to the Expiration Date.

 

5. Exercise in the Event of Death. If the Participant’s employment is terminated
by death, the Option, to the extent then exercisable, may be exercised at any
time during the first year following the date of death, but in no event after
the Expiration Date.

 

6. Exercise in the Event of Resignation or Termination for Cause. If the
Participant’s employment is terminated by resignation or for cause, the Option
will thereupon terminate.

 

7. Exercise in the Event of Other Termination. If the Participant’s employment
is terminated for a reason other than those referred to in Sections 4 through 6
above, the Option, to the extent then exercisable, may be exercised prior to the
Expiration Date or within one year following the date of termination of
employment, whichever is the shorter period.

 

8. Exercise in the Event of Death Following Termination. If the Participant’s
employment is terminated for a reason other than those referred to in Sections 4
through 6 above and the Participant dies during the period that the Participant
is entitled to exercise the Option, the Option held by the Participant at the
date of death may, notwithstanding Section 7 above, be exercised during the year
following the date of the Participant’s death, but in no event after the
Expiration Date.

 

9. Shareholder Rights. The Participant will have no voting, dividend or other
shareholder rights with respect to shares of Common Stock covered by the Option
until issuance of shares of Common Stock upon exercise. With respect to Common
Stock issued to Participant upon the exercise of the Option, Participant will be
treated as a shareholder and shall have applicable voting, dividend and other
shareholder rights beginning on the actual date of issue.

 

3



--------------------------------------------------------------------------------

10. No Right to Employment. The Plan and this Agreement will not confer upon the
Participant any right with respect to the continuance of employment or other
service with the Company or any Affiliate and will not interfere in any way with
any right that the Company or any Affiliate would otherwise have to terminate
any employment or other service of the Participant at any time. For purposes of
this Agreement, the continuous employ of the Participant with the Company or an
Affiliate shall not be deemed interrupted, and the Participant shall not be
deemed to have ceased to be an employee of the Company or any Affiliate by
reason of (a) the transfer of his or her employment among the Company and its
Affiliates or (b) an approved leave of absence.

 

11. Not Part of Regular Compensation. The Participant agrees and acknowledges
that the Options and any benefits that may be earned with respect thereto are
not and shall not be treated as part of the Participant’s regular compensation
for any purpose.

 

12. Relation to Other Benefits. Except as specifically provided, any economic or
other benefit to the Participant under this Agreement or the Plan will not be
taken into account in determining any benefits to which the Participant may be
entitled under any profit-sharing, retirement or other benefit or compensation
plan maintained by the Company or any Affiliate and will not affect the amount
of any life insurance coverage available to any beneficiary under any life
insurance plan covering employees of the Company or an Affiliate.

 

13. Retirement. For purposes of this Agreement, “Retirement” means the
Participant’s early, normal or delayed retirement under the primary pension plan
sponsored by the Company or an Affiliate in which the Participant is eligible to
participate. The determination of the appropriate pension plan for the purpose
of the foregoing definition shall be made by the Committee, and its
determination shall be conclusive.

 

14. Disability. For purposes of this Agreement, “Disability” means that the
Participant has ceased active employment with the Company and its Affiliates on
account of a permanent and total disability as defined in Section 22(e)(3) of
the Code.

 

15. For Cause. For purposes of this Agreement, termination “for cause” means the
termination of the Participant’s employment by the Company in connection with
any Prohibited Activity of the Participant or as a result of the Participant’s
serious neglect or misconduct in carrying out employment responsibilities and
obligations or failure or refusal to faithfully and diligently to perform the
customary duties of employment or failure or refusal to comply with reasonable
policies, rules and regulations established from time to time by the Company’s
Board of Directors, any duly authorized committee thereof or the Company’s Chief
Executive Officer.

 

16. Change in Capital Structure. The terms of this Agreement are subject to
adjustment by the Committee in accordance with Article XII of the Plan, subject
to the limitations imposed by Article XI of the Plan.

 

17. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

 

18. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Award and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the Date of Award.

 

19. Participant Bound by Plan. Participant hereby acknowledges that a copy of
the Plan has been made available to the Participant and Participant agrees to be
bound by all the terms and provisions thereof.

 

4



--------------------------------------------------------------------------------

20. Binding Effect. Subject to the limitations stated herein and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

 

21. Severability. If any provision of this Agreement should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, then
this Agreement and the grant of Performance-based Stock Units hereunder shall be
deemed invalid and unenforceable in its entirety due to failure of
consideration.

 

22. Committee Discretion. The Committee shall have all of the powers granted
under the Plan, including but not limited to the powers granted under Article
III of the Plan and the authority and discretion to interpret the provisions of
this Agreement and to make any decisions or take any actions necessary or
advisable for the administration of this Agreement.

 

5